Citation Nr: 0335628	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  01-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to the issue of entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to an increased rating for scar, 
postoperative residuals, ganglion cyst removal, of the right 
wrist, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for tinea pedis, 
cruris, and versicolor, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO).  

A review of the typed transcript of the September 2002 Board 
videoconference hearing, shows that the veteran withdrew a 
claim of entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  
That issue is therefore not before the Board at this time.  
38 C.F.R. § 20.204 (2002).  During the hearing he also raised 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for a left 
knee disorder.  

During the September 2002 hearing, the veteran was informed 
that there was a question as to the timeliness of his 
substantive appeal with respect to the issue of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and peripheral vascular disease of the hands.  The 
issues of service connection for peripheral neuropathy of 
both hands and entitlement to increased ratings for scar, 
post operative residuals, ganglion cyst removal, of the right 
wrist, tinea pedis, tinea cruris, and tinea versicolor, and 
pseudofolliculitis barbae will be discussed in the remand 
portion of this decision. .


FINDINGS OF FACT

1.  By a March 2000 rating decision, the RO denied a claim 
for service connection for post-traumatic stress disorder 
(PTSD).  On March 12, 2000, the RO notified the veteran and 
his representative of that decision.  

2.  Following a receipt of a notice of disagreement the RO 
issued a statement of the case to the veteran and his 
representative on July 7, 2000.  

3.  The veteran did not file a substantive appeal within 60 
days from the date of the statement of the case or within one 
year of the notification of the decisions entered in the 
pertinent rating actions.


CONCLUSION OF LAW

A substantive appeal not having been timely filed with 
respect to the March 2000 rating action which denied service 
connection for PTSD, the veteran's appeal of that rating 
action is dismissed. 38 U.S.C.A. §§ 7105(d)(3) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (a), (b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The facts in this case may be briefly stated.  In a March 
2000 rating decision, the RO denied a claim for service 
connection for PTSD.  At that time the RO determined that the 
claim was well grounded.  The denial was based on a review of 
the merits of the claim.  The veteran was notified of that 
decision on March 12, 2000 and of his appellate rights.  

In a statement received at the RO on July 5, 2000, the 
veteran expressed his disagreement with the RO's March rating 
action.  

Under cover of a letter dated July 7, 2000, the RO issued the 
veteran a statement of the case addressing several issues, 
including entitlement to service connection for PTSD.  He was 
also informed of what he needed to do to file a timely formal 
appeal.  The statement of the case was mailed to the current 
address of record.  

AVA Form 9 was received in December 2000.  At that time the 
veteran indicated that he was appealing his claims for 
increased ratings.  No reference was made to PTSD

The next communication from the veteran or representative 
referable to the claim for service connection for PTSD was a 
statement from the representative dated and presumably 
received on August 22, 2002, which the Board construes to be 
a substantive appeal.  

In September 2002, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  At that time the veteran was informed that there was 
a question as to the timeliness of his substantive appeal 
with respect to the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
peripheral vascular disease of the hands.  

Thereafter, the Board wrote to the veteran in February 2003, 
advising him that a dismissal of his appeal regarding the 
issue of service connection for PTSD was contemplated because 
he may not have accomplished the procedural steps necessary 
to perfect an appeal.  He was furnished with a copy of the 
appropriate law and regulations.  He was given an opportunity 
to provide evidence and argument on that question.  No 
response was received from the veteran.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence. VA has promulgated 
regulations implementing the VCAA. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

In this case, the question before the Board is whether the 
Board has jurisdiction to consider the veteran's purported 
appeal.  Whether the RO complied with the VCAA in providing 
notice and development in connection with the claims for 
service connection for PTSD is not before the Board for 
consideration unless the claim for service connection is 
properly on appeal to the Board.  The Board must 
preliminarily determine that it has jurisdiction.

The record does show that the veteran was notified of his 
appeal rights in March 2000 and that he was notified of the 
applicable time limits for perfecting an appeal when he was 
provided the statement of the case.  Furthermore, the Board 
notified him in February 2003 that it would consider the 
issue of timeliness of his appeal.  This notification 
included the pertinent law and regulations regarding 
timeliness.  The veteran was furnished an opportunity to 
respond.  The Board points out the Board has the authority to 
adjudicate in the first instance the question of timeliness 
of a substantive appeal and may dismiss an appeal in the 
absence of a timely-filed substantive appeal. VAOPGCPREC 9-
99.  Accordingly, as to the jurisdictional issue before the 
Board, the veteran has received all appropriate notice and 
been accorded all applicable procedural opportunities to 
address the question.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2002).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later. 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.300, 20.302 (2002); see Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  By regulation, this 
formal appeal must consist of either "a properly completed VA 
Form 1-9, . . . or correspondence containing the necessary 
information."38 C.F.R. § 20.202 (2002). Either the appellant 
or her representative may file a Substantive Appeal. 38 
C.F.R. § 20.301(a) (2002).

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal. 38 C.F.R. § 20.303 (2002).  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the appeal, and the determination 
becomes final. 38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 
5 Vet. App. 554, 556 (1993).

Under the facts set out above, the veteran had until March 
12, 2001, to file a timely substantive appeal with respect to 
the RO's March 2000 rating action.  The veteran's substantive 
appeal (statement of representative in appealed case) was 
received on or after August 22, 2002.  This is clearly in 
excess 60 days from the date of mailing of the statement of 
the case, as well as more than one year from the date of 
notification of the pertinent rating action.  The veteran did 
not file for an extension. 

Accordingly, a timely substantive appeal has not been 
received by the VA and the appeal regarding the issue of 
service connection for PTSD has not timely been perfected.  
Thus, the Board does not have jurisdiction to adjudicate 
these claims.


ORDER

The veteran's appeal of the March 2000 rating action, which 
denied service connection for PTSD, is dismissed.


REMAND

In a June 2000 rating decision, the RO denied a claim of 
entitlement to service connection for peripheral neuropathy 
of both hands.  At that time it was determined that the claim 
was not well grounded.  In April 2002 the RO again 
adjudicated the issue of service connection for peripheral 
neuropathy of both hands in accordance with the VCAA.  The 
veteran was notified of that rating decision and of his 
appellate rights on June 22, 2000.  The Board construes 
correspondence from the representative received in August 
2002 as a notice of disagreement to the April 2002 rating 
action.  The veteran has not been furnished a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1998).

The Board has determined that a remand is required and 
additional development is necessary in the current appeal on 
the three issues of entitlement to an increased rating for 
(1) scar, post operative residuals, ganglion cyst removal, of 
the right wrist, (2) tinea pedis, cruris, and versicolor, and 
(3) pseudofolliculitis barbae.  

First, during the September 2002 Board videoconference 
hearing before the undersigned Veterans Law Judge, the 
veteran indicated that he had been and was currently 
receiving treatment for his skin condition at VA medical 
facilities in Biloxi and Jackson, Mississippi.  He stated 
that he had stopped going to Biloxi and indicated that he was 
currently going to Jackson for treatment.  He stated that he 
went to Biloxi for his main doctor.  The veteran also 
indicated that he received treatment in Gulfport for 
psychiatric treatment and treatment in the swimming pool.  On 
review of the claims file, it does not appear that the 
current records from the Jackson medical facility are on 
file.  

During the course of the appeal the rating criteria for skin 
disorders was revised.  See 38 C.F.R. § 4.118 (2002); see 
also 67 Fed. Reg. 49590-49599 (July 31, 2002) (effective 
August 30, 2002).  The RO has not had the opportunity of 
reviewing the veteran's claims in conjunction with the 
revised rating criteria.

The most recent VA examination report covering the veteran's 
skin disorders is dated in November 2001.  This report does 
not contain findings which are adequate to evaluate these 
disorders under the new version of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 and 7806.  Also, at the time of the 
most recent VA examination in November 2001, the examiner 
indicated that he did not have the veteran's records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. 5102, 5103, and 5103A (West 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records medical records 
pertaining to treatment for the skin 
disorders and peripheral vascular disease 
of the wrists and hands which have not 
been previously submitted.  

3.  The RO should obtain all such medical 
records from the Jackson, VA Medical 
Center from 1999 to the present and the 
VA Medical Center in Biloxi from April 
2002 to the present. 

3.  The RO should schedule the appellant 
for an examination by a dermatologist to 
evaluate the nature, severity, and extent 
of the veteran's service-connected skin 
disabilities and scar of the right wrist.  
Any necessary tests and studies should be 
performed.  Color photographs of the 
involved areas should be included in the 
report.  It is requested that the 
examiner obtain a detailed medical and 
occupational history.  The examiner is 
also requested to indicate what 
percentage of the entire body and what 
percentage of the exposed areas is 
affected by the service connected skin 
disorders and whether systemic therapy or 
other immunosuppressive drugs is required 
and if yes, the frequency and length of 
said therapy.  

Also whether there is exudation, constant 
itching, extensive lesions, marked 
disfigurement, crusting, nervous 
manifestations, ulceration, or is 
exceptionally repugnant.   The examiner 
should comment on the presence or absence 
of any disfigurement of the head, face, 
or neck.  The examiner is requested to 
give a complete description of the scar 
on the right wrist, to include 
measurements and identify any limitation 
of motion caused by the scar.  

4.  The RO is requested to furnish the 
veteran and his representative a 
statement of the case concerning the 
issue of service connection for 
peripheral neuropathy of the hands and 
the requirements necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board until 
timely perfected.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of the newly 
enacted provisions of 38 C.F.R. § 4.118, 
pertaining to the evaluation of skin/scar 
disorders.  See 67 Fed. Reg. 49,590-599 
(July 31, 2002).  If the benefits sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

